Citation Nr: 1524077	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial schedular disability rating in excess of 10 percent for left knee patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO), as well as a November 2009 rating decision of the Sioux Falls, South Dakota RO.  This matter was previously before the Board in February 2013, when it was remanded for further development.

In March 2010, while his appeal was pending, the Veteran underwent arthroscopic surgery on his left knee.  As a consequence he was awarded a temporary total rating for his knee effective March 4, 2010 to June 1, 2010, after which he was again assigned a 10 percent rating.  The Veteran has not indicated any disagreement with the period of time for which he was granted a temporary total evaluation, and therefore, this appeal concerns his schedular evaluation.  

The Veteran testified at a video conference hearing before the undersigned in April 2012.  A transcript of the hearing has been associated with the claims file.

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.


FINDING OF FACT

The Veteran's service-connected left knee disability has been manifested by a non-compensable limitation of motion with pain during movement of the knee, and no lateral instability or recurrent subluxation, throughout the appeal period.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5260, 5261 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  The duty to notify with regard to the Veteran's claims was satisfied by way of letters sent to the Veteran in January and August 2009.  The duty to assist has also been met, as the Veteran's service personnel records, service treatment records (STRs) and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Relevant to his claim, the Veteran was provided with VA examinations in February 2009, October 2009 and March 2013.  The Board finds the examinations of record adequate because they included: a physical examination of and interview with the Veteran, a review of the relevant records and history and appropriate testing.  The Veteran has not alleged that his conditions have worsened in severity since last examined, and his VA treatment records do not indicate a worsening.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran was afforded a hearing before the undersigned in April 2012.  His testimony at the hearing indicated he understood what was necessary to establish entitlement to a higher rating for his left knee disability.  Accordingly, the Veteran is not shown to be prejudiced by any failure to note either the bases of the prior determinations or the elements that were lacking to substantiate his left knee claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As noted above, this matter was remanded by the Board for further development in February 2013.  The Board finds substantial compliance with the February 2013 remand directives because the Veteran was provided with a letter notifying him that he could submit lay statements in support of his claim, his outstanding VA records were obtained, and he was examined by VA in March 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Higher Initial Rating

Throughout the appeal period the Veteran has complained of left knee pain, limitation of motion, swelling, giving way, instability, weakness, incoordination, stiffness, decreased speed and locking.  With regard to functional loss, he reported that his left knee disability limited his ability to stand or sit for long periods of time, or walk for long distances.  He further reported that his pain and functional loss increased with increased use.  During the February 2009 VA examination he reported flares occurring every two to three weeks, feeling moderate in intensity and lasting for hours, precipitated by moving his left knee in a certain way.  During the October 2009 VA examination, he reported that he experienced flares three to four times a year that caused him to call off of work.  He also reported that it was difficult for him to exercise during his flares, and that his left knee symptoms prevented him from playing Frisbee and golfing more than five holes at a time.  During his March 2013 VA examination, he reported no flare ups.  

The Board finds that entitlement to a rating in excess of 10 percent for left knee disability is not warranted.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Board finds that the Veteran's symptoms have been relatively stable throughout the appeal period, even after his left knee arthroscopic surgery and period of convalescence.  As such, staged ratings (other than for the period of convalescence following the Veteran's surgery) are not warranted.

1. Diagnostic Code 5257

Under 38 C.F.R. § 4.71a, DC 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling, moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  The terms "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2014).  

The Veteran has complained of instability and giving way in his knees throughout the appeal period.  See February 2009 & October 2009 VA Examination Reports; see also September 2009 VA Medical Record; Hearing Tr. at 4-5.  However, it is apparent the motion he is describing is a buckling, and represents the normal (albeit unanticipated) working movement of the joint, rather than the lateral motion contemplated under Diagnostic Code 5257.  Significantly, he has not reported losing his balance or falling because of the complaint.  Likewise significant, at the February 2009 and March 2013 VA examinations, the examiners noted no objective signs of instability or subluxation on physical examination, and the tests for these symptoms were negative.  Moreover, there is no evidence in the Veteran's VA medical records that he showed objective evidence of recurrent instability or subluxation at any of his appointments.  During a September 2009 VA orthopedic examination, the examining physician did not report observing instability or subluxation of the knee.  At a September 2012 VA orthopedic appointment, the examining physician specifically noted that he showed no instability with good strength and range of motion.  As recurrent subluxation also has never been described, this evidence fails to show an evaluation under Diagnostic Code 5257 is warranted.  

      2.  Limitation of Motion

With regard to limitation of motion, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his left knee limitation of motion because he has not shown a compensable limitation of flexion or extension at any point during the appeal period.  

Under DC 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Additionally, where a veteran has a noncompensable rating and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Here, the Veteran is not entitled to a rating in excess of 10 percent for limitation of motion in his left knee because he did not exhibit a limitation of extension to greater than 5 degrees during the appeal period, nor did he exhibit a limitation of flexion to less than 65 degrees.  At the February 2009 VA examination, he exhibited a left knee range of motion from 3 degrees of extension to 120 degrees of flexion with no objective evidence of pain and no additional loss of range of motion on repeat testing.  During range of motion testing at the October 2009 VA examination, he exhibited a limitation of flexion in his left knee to 70 degrees and limitation to 24 degrees of extension with no additional limitation as a result of pain or functional loss or on repeat testing; however, the examiner noted in the report that the Veteran's observed gait at the examination was not consistent with these range of motion test findings because he walked with full extension.  Additionally, the October 2009 VA examiner observed that while the Veteran was sitting at the examination, he demonstrated more than 70 degrees of flexion in his left knee.  In light of these observations, the examiner opined that the Veteran's poor range of motion testing results was due to a lack of effort, and further opined that the Veteran actually exhibited full extension and flexion to 120 degrees in his left knee.  The Board finds the examiner's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  During a March 2010 VA orthopedic follow-up examination completed after his surgery, the Veteran's treating provider noted that his left knee motion was normal and "essentially pain free."  During an April 2010 VA primary care appointment, the Veteran demonstrated flexion past 70 degrees in his left knee.  At a September 2012 VA orthopedic appointment, he was noted to have good range of motion in his left knee.  Finally, during the March 2013 VA examination, he exhibited a limitation of flexion in his left knee to 65 degrees and a limitation of extension to 5 degrees with no objective evidence of pain, and no additional limitation of motion on repeat testing or due to functional loss or the DeLuca factors.  

In light of the above, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for left knee limitation of motion at any point during the appeal period.  In making this determination the Board considered the Veteran's reports of experiencing increased functional loss during flare-ups, and functional impairment in his ability to stand, walk, sit and engage in sports.  Given that he has exhibited little to no limitation of extension and a noncompensable limitation of flexion, the Board finds that his left knee symptoms have more nearly approximated the criteria for a 10 percent rating throughout the appeal period.  He is not entitled to a higher rating because he has not shown an actual or functional limitation of extension to 10 degrees or more, nor has he shown an actual or functional limitation of flexion to 45 degrees or less.



      3.  Diagnostic Codes 5258 and 5259

The Board further finds that the Veteran does not qualify for a separate or higher rating under DCs 5258 or 5259 for symptomatic removal or dislocated semilunar cartilage at any point during the appeal period.  According to the rating schedule, a claimant is entitled to a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although the evidence of record shows that the Veteran had a left knee meniscal tear prior to March 2010 and that he experienced frequent episodes of pain, the evidence of record shows that the Veteran did not exhibit frequent episodes of locking or effusion into the joint of his left knee during the appeal period.  During the February 2009 VA examination, the Veteran reported experiencing episodes of locking several times a year, but less than monthly, and the examiner noted that he did not experience any effusions.  At the October 2009 VA examination, the Veteran reported experiencing locking several times per week; however, he reported no complaints of left knee swelling.  The March 2013 VA examiner noted that the Veteran had frequent episodes of pain, but not frequent episodes of locking or effusion into the left knee joint.  Finally, although a March 2010 VA orthopedic note stated that the Veteran exhibited a small effusion in his left knee on examination, an October 2010 VA primary care note stated that the Veteran did not show signs of obvious swelling or edema in his left knee.  Thus, as there is no evidence showing that the Veteran had frequent episodes of locking and effusion into the left knee joint during the appeal period, a separate or higher rating under DC 5258 is not warranted.

Furthermore, the Veteran is not entitled to a separate rating for symptomatic removal of semilunar cartilage at any point during the appeal period because to grant such a rating would constitute pyramiding.  Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.   Here, the March 2013 VA examiner reported that the only symptom associated with the Veteran's meniscectomy is pain.  There is no evidence in the record that this surgery resulted in any other symptom.  The Veteran is already compensated for pain because this symptom is contemplated within his rating for painful motion under DC 5260.  Thus, a separate rating under DC 5259 is not warranted.

      4.  Other Diagnostic Codes 

Finally, the Board finds that the Veteran is not entitled to additional or higher ratings under DCs 5256, 5262 and 5263.  These diagnostic codes concern disabilities that involve ankylosis of the knee, nonunion or malunion of the tibia and fibula, and/or genu recurvatum.  See 38 C.F.R. § 4.71a, DCs 5256, 5262 & 5263.  There is no evidence in the record that the Veteran suffers from any of these conditions.  Thus, he is not entitled to an additional or higher rating under any of these diagnostic codes.

      5.  Extraschedular Consideration and Unemployability

VA must refer a claim for consideration of an extraschedular rating where a veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1)(2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The evidence shows that the Veteran's left knee disability does not warrant referral for an extraschedular rating.  The schedular rating criteria reasonably contemplate all of the Veteran's symptoms, as set forth in detail above.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Additionally, the Veteran has not argued that the severity and symptomatology of his left knee disability is not reasonably contemplated by the rating schedule, and as the rating schedule contemplates weakened movement, pain, instability of station, disturbance of locomotion and interference with sitting, standing and weight bearing, it would reasonably contemplate the buckling the Veteran has described.  38 C.F.R. §§ 4.40, 4.45.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  The Veteran is not service connected for any other disability, thus, Johnson is inapplicable.

Finally, the Board finds that the record does not reasonably raise the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected disabilities.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  Although the Board notes that the Veteran has not worked since 2009, there is no evidence that his unemployment is due to his service-connected left knee disability.  The most recent evidence of record shows that the Veteran has been a full time student since he was last employed in 2009.  Although he reported that he had to take some days off of work as a result of left knee flares and treatment, there is no evidence that he lost his job due to these absences.  Moreover, the March 2013 VA examiner found that the Veteran's left knee disability did not impair his ability to work.  Notably, the Veteran has not argued that his left knee condition renders him unable to obtain or follow substantially gainful employment, and there is no medical evidence in the record to support such a finding.  As such, the Board finds that the issue of TDIU has not been reasonably raised by the record and thus is not within the scope of the appeal.  





	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 10 percent for left knee disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


